141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Victoria M. Bobtail BEAR, Appellant.
No. 97-3147SD.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 9, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
Victoria M. Bobtail Bear appeals her assault-related conviction and sentence.  On appeal, Bobtail Bear contends the district court improperly admitted evidence that she tried to bribe an eyewitness.  Bobtail Bear also contends the evidence was insufficient to support the jury's verdict.  Finally, Bobtail Bear challenges her sentence because the district court imposed an obstruction of justice enhancement and refused to grant a downward departure.  A review of the record shows that Bobtail Bear's claims are without merit.  There was sufficient evidence to support the jury's verdict, and the district court did not abuse its discretion in admitting evidence or commit error in its sentencing determinations.  We affirm.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation